EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Svensson on 5/10/2022.

The application has been amended as follows: 

5. (Currently Amended) The decoy according to claim 1, wherein said first and second transcription factors are two different transcription factors, and wherein the two different transcription factors are selected from the following combinations (1) to (5): 
	(1) NF-κB and Ets1; 
	(2) NF-κB and NF-AT; 
	(3) NF-κB and STAT1; 
	(4) NF-κB and STAT6; and 
	(5) NF-κB and NF-IL6.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The rejection of claims 1, 3 and 5-9 under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/4/2022.  The claims have been amended to include a markedly different characteristic as compared to the closest naturally occurring counterpart in its natural state.  The instant claims require the decoy to be a hairpin double strand.  The human genomic sequence does not contain the hairpin.  Furthermore, the hairpin alters the stability of the oligonucleotide decoy (e.g., specification at paragraphs [0033]-[0037]).
	The closest prior art is Mamet (US Patent No. 7,943,591 B2, cited in a prior action).  Mamet teaches double-stranded oligonucleotide decoys that are transcription factor inhibitors for two transcription factors, where the decoy contains overlapping sites for binding of the transcription factors (e.g., column 1, lines 19-24; column 2, lines 1-46; column 9, lines 52-57).  However, the prior art does not teach or suggest a double-stranded oligonucleotide decoy with a first strand comprising the sense strand of a first binding site and a second strand comprising the sense strand of a second binding site are hybridized to form a double strand in which said sense strand of the first binding site and said sense strand of the second binding site are at least partially hybridized, and where the decoy has a size of 13 mer to 15 mer.  One combining known oligonucleotide transcription factor decoys into overlapping binding sites according to the methods taught in the prior art would not have arrived at the presently claimed arrangement of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699